Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted August 10, 2022, wherein claims 1-3, 7-10, and 14-16 are amended and new claims 17-19 are introduced.  This application is a national stage application of PCT/CN2017/099890, filed August 31, 2017.
Claims 1-19 are pending in this application.  Claims 3-16 are withdrawn from consideration for being drawn to a non-elected in invention.
Claims 1, 2, and 17-19 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted August 10, 2022, with respect to the rejection of claims 1-2 under 35 USC 112(b) for referring to the indefinite term “non-hydrogen-bonded” with respect to cellulose, has been fully considered and found to be persuasive to remove the rejection as claim 1 has been amended to further define this term.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted August 10, 2022, with respect to the rejection of claim 1 under 35 USC 102(a)(1) for being anticipated by Cai et al., has been fully considered and found to be persuasive to remove the rejection as claim 1 has been amended to require that the nanofibers have a specific diameter not inherent to cellulose nanofibers.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted August 10, 2022, with respect to the rejection of claim 1 under 35 USC 103 for being obvious over Yang et al. in view of Gardner et al., has been fully considered and found to be persuasive to remove the rejection as claim 1 has been amended to require that the nanofibers have a specific diameter not inherent to cellulose nanofibers.  Therefore the rejection is withdrawn.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US patent 8980054, cited in PTO-1449) in view of Gardner et al. (US pre-grant publication 2011/0260348, cited in PTO-1449) in view of Paschoal et al. (“ISOLATION AND CHARACTERIZATION OF NANOFIBRILLATED CELLULOSE FROM OAT HULLS” Quim. Nova, Vol. 38, No. 4, 478-482, 2015, http://dx.doi.org/10.5935/0100-4042.20150029, Reference of record in previous action)
	Claim 1 is directed to a composition of non-hydrogen-bonded nanofibrillated cellulose having a density below 0.4 g/cm3 and a fiber diameter of 100-500nm.  As defined in the claim, the limitation “non-hydrogen-bonded” is taken as referring at least to any composition exhibiting no or reduced hydrogen bonding.  Claim 2 further defines the aspect ratio of the fibers.
	Yang et al. discloses a method of increasing the bulk of a tissue web by treating a cellulosic fiber with a surface modifying agent to reduce the number of hydroxyl groups available to participate in inter-fiber hydrogen bonds. (column 2 lines 14-24) The resulting material has a bulk of about 10-20 cc/g, which is equivalent to about 0.05-0.1 g/cc, thereby falling within the density limitation of the claimed invention.  Yang et al. does not specifically describe a composition wherein the cellulose fiber is a nanofiber.
	Gardner et al. discloses atomizing an aqueous suspension of cellulose nanofibrils and drying them to produce a substantially non-agglomerated composition of cellulose nanofibrils. (p. 1 paragraph 4) This process is reasonably considered to be a method of spray drying, and produce a spray-dried product as described in claim 1. (See e.g. p. 2 paragraph 27) In one embodiment the cellulose nanofibrils can be chemically modified by the addition of agents such as fluorosilane. (p. 3 paragraph 46)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use a treatment such as that described by Yang et al. to disrupt hydrogen bonding of a spray-dried nanofibrillated cellulose.  Specifically, the disclosure of Gardner et al. discloses the problem of aggregation of cellulose nanofibrils and discloses that these nanofibrils can be surface-treated.  One of ordinary skill in the art would therefore have looked to methods such as that described by Yang et al. as being useful for improving the properties of spray-dried nanofibrillated cellulose.
Yang et al. in view of Gardner et al. does not specifically disclose the diameter and aspect ratio of the nanofibers.
However, Paschoal et al. discloses microfibers isolated from oat hull having a diameter of 70-100 nm and lengths of several micrometers. (p. 480 left column third paragraph) A fibril with a diameter of 70-100 nm is reasonably considered to overlap with the claimed range of “about 100-500 nm”.  Additionally the aspect ratio of such a fibril having a length of several micrometers would be over 20.
It would have been obvious to one of ordinary skill the art at the time of the invention to use cellulose nanofibers such as those described by Paschoal et al. in the compositions described by Yang et al. and Gardner et al.  One of ordinary skill in the art would have seen the art as suggesting using this material because Gardner et al. discloses using nanofibers generally.
	Regarding new claim 18 the oat hull fibers described by Paschoal et al. are non-wood fibers.  Regarding new claims 17 and 19, applying the treatment described by Yang et al. to cellulose fibers would result in a product reasonably considered to be treated fibers.
	Therefore the invention taken as a whole is prima facie obvious.

Response to Arguments
Applicant’s arguments, submitted August 10, 2022, with respect to the above grounds of rejection, have been fully considered and not found to be persuasive to remove the rejection.
Applicant argues that there is no reason for one of ordinary skill in the art to “modify Yang” as asserted.  Applicant further argues that the cellulosic fibers modified in the methods disclosed by Yang are wood pulp fibers known to have a diameter in the micrometer range.  It is Applicant’s assertion that there would be no reason to decrease the size of the fibers used in the method described by Yang.  However, this argument ignores the rationale stated in the rejection, which is that Yang et al. specifically discloses a method of treating cellulose fibers to reduce inter-fiber bonding.  While the immediate application described is for increasing the bulk of tissue products, one of ordinary skill in the art would therefore regard the approach taken by Yang as useful for treating cellulose fibers wherein reduced inter-fiber bonding is desired.  In the case of Gardner et al., the reference describes the tendency of cellulose nanofibrils to form hydrogen bonds with other fibrils and aggregate during drying, and states that this is a problem that needs to be addressed, and that use of a surface-modifying agent can be part of the means for addressing this problem. (p. 1 paragraphs 2 and 4-5) This is sufficient motivation to suggest that the surface treatment described by Yang could be applied in this process, providing for a case of prima facie obviousness even if the specific cellulose fibers used in this method happen to be narrower than those described by Yang.  The fact that the approach used by Yang is initially directed toward improving bulk and softness of tissue products does not prevent its application to other materials where reduced inter-fiber bonding is beneficial.
Regarding the reference Paschoal et al., Applicant merely states in passing that is does not cure the above-noted deficiencies, and does not make any specific arguments against the finding that this reference would be taken to suggest using oat hull cellulose fibers in applications as described by Gardner et al., for example.
Therefore the rejection is deemed proper and made FINAL.

Conclusion
No claims are allowed in this application.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	9/2/2022